Title: From John Quincy Adams to John Peter De Windt, 25 January 1823
From: Adams, John Quincy
To: De Windt, John Peter


				
					Dear Sir.
					Washington 25th January 1822.
				
				I send you herewith a copy of the pamphlet lately published by me of which I request your acceptance. I should apologize for having left your Letter of the 5th instt so long unanswered. With my affectionate regards to my niece and best respects to your mother / I remain Dear Sir, your friend and faithful servant,
				
					
				
				
			